                Case 1:19-cv-01450-SAB Document 25 Filed 02/03/21 Page 1 of 1



 1
 2                               UNITED STATES DISTRICT COURT
 3                             EASTERN DISTRICT OF CALIFORNIA
 4                                        FRESNO DIVISION
 5
                                      )                  Case No.: 1:19-cv-01450-SAB
 6   LAURA HOESING-SCHULZ,            )
                                      )                  ORDER RE STIPULATION FOR AN
 7            Plaintiff,              )                  EXTENSION OF TIME FOR DEFENDANT
                                      )                  TO RESPOND TO PLAINTIFF’S MOTION
 8       vs.                          )                  FOR ATTORNEY FEES
                                      )
 9   COMMISSIONER OF SOCIAL SECURITY, )                  (ECF No. 24)
                                      )
10                                    )                  DEADLINE: FEBRUARY 17, 2021
              Defendant.              )
11                                    )
12            On January 19, 2021, Plaintiff filed a motion for attorney fees pursuant to the Equal
13   Access to Justice Act, 28 U.S.C. § 2412. (ECF No. 22.) On January 20, 2021, an order was filed
14   requiring the Commissioner of Social Security to file an opposition or statement of opposition
15   within fourteen days. (ECF No. 23.) On February 3, 2021, the parties filed a stipulation to
16   extend the time for the Commissioner to respond to the motion while they engaged in settlement
17   negotiations.
18            Finding good cause, IT IS HEREBY ORDERED that the Commissioner shall file an
19   opposition or statement of opposition to Plaintiff’s motion for attorney fees on or before
20   February 17, 2021.
21
     IT IS SO ORDERED.
22
23   Dated:     February 3, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


                                                     1
